DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               SPENCER GRAFFAM and JODI GRAFFAM,
                           Appellants,

                                    v.

        CAROLYN BEVIS, DREW BROOKS and JOYCE BEVIS,
                          Appellees.

                              No. 4D17-712

                          [December 7, 2017]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; Barbara W. Bronis, Judge; L.T. Case No.
16000945CAAXMX.

  Adam C. Linkhorst of Linkhorst & Hockin, P.A., Jupiter, for
appellants.

    W. Scott Turnbull and Paige Loringer of Crary Buchanan, P.A., Stuart,
for appellee Carolyn Bevis.

PER CURIAM.

   Affirmed.

GERBER, C.J., LEVINE, J., and SINGHAL, RAAG, Associate Judge, concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.